

SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT



THIS SECOND AMENDMENT, dated this _____ day of April 2014, is made by and
between The Connecticut Water Company, a Connecticut corporation having its
principal place of business in Clinton, Connecticut (“Company”), Connecticut
Water Service, Inc., a Connecticut corporation and holder of all of the
outstanding capital stock of Company (“Parent”), and ____________, a resident of
________, Connecticut (“Employee”),


W I T N E S S E T H:


WHEREAS, the Employee, Company and Parent entered into an amended and restated
Employment Agreement in December 2008; and


WHEREAS, the Employee, Company and Parent, entered into a First Amendment to the
Employment Agreement on January 23, 2013; and


WHEREAS, the parties wish to further amend the Agreement in the particulars set
forth below;


NOW, THEREFORE, Company, Parent and Employee agree as follows:


1.Subparagraph (g) of Paragraph 5 of the Agreement entitled “Stay-on Bonus” is
hereby deleted in its entirety.


2.    Except as hereinabove modified and amended, the Agreement shall remain in
full force and effect.


* * * * *


IN WITNESS WHEREOF, Company and Parent have caused this Agreement to be executed
by an authorized officer, and Employee has hereunto set Employee’s hand.


THE CONNECTICUT WATER COMPANY

                        By                             
Date
                        





--------------------------------------------------------------------------------







CONNECTICUT WATER SERVICE, INC.

                        By                             
Date




Date                        Executive

